F I L E D
                                                                       United States Court of Appeals
                                                                               Tenth Circuit
                        UNITED STATES COURT OF APPEALS
                                                                               AUG 17 1998
                                    TENTH CIRCUIT
                                                                          PATRICK FISHER
                                                                                    Clerk

 TERRY F. WALLING,

          Plaintiff-Appellant,
 v.
                                                             No. 98-3115
                                                        (D.C. No. 94-CV-3398)
 CHARLES SIMMONS, Kansas Secretary
                                                          (District of Kansas)
 of Corrections,

          Defendant-Appellee.




                                 ORDER AND JUDGMENT*


Before PORFILIO, KELLY, and HENRY, Circuit Judges.



      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of this

appeal. See Fed. R. App. P. 34(a); 10th Cir. R. 34.1.9. The case is therefore ordered

submitted without oral argument.




      *
         This order and judgment is not binding precedent, except under the doctrines of
law of the case, res judicata, and collateral estoppel. This court generally disfavors the
citation of orders and judgments; nevertheless, an order and judgment may be cited under
the terms and conditions of 10th Cir. R. 36.3.
       Terry F. Walling appeals the order of the district court granting summary judgment

against him on his complaint for declaratory judgment and injunctive relief. Our review

of the records reveals the district court did not err in its judgment, and we AFFIRM for

the same reasons given by the district court in its order.



                                           ENTERED FOR THE COURT

                                           John C. Porfilio
                                           Circuit Judge




                                             -2-